MoCOY, J.
This action was instituted by plaintiff and also the intervener, as judgment creditors of Albert I. Taylor, defendant, to have certain real estate transfers and mortgages made by the said defendant Albert I. Taylor to the defendants John C. Taylor and Lottie Jennie Taylor set aside on the ground that such transfers and mortgages were made with the fraudulent intent and purpose of defrauding, hindering, and delaying the said creditors of the said Albert I. Taylor in the collection of their debts. The trial court made findings of fact and conclusions of law in favor of the plaintiff and the intervener. From a judgment in favor of plaintiff and intervener, and order denying new trial, the defendants appeal.
The vital question presented is the sufficiency of the evidence to sustain the findings of fact. The evidence is voluminous and quite conflicting, and it will serve no useful purpose to make a resume thereof in this opinion. This appeal involves only questions of fact. On numerous occasions this court has held that it will not disturb findings of the trial court based on conflicting testimony. In this case the learned trial court saw and heard the witnesses testify, observed their demeanor on the witness stand, and gave such credence thereto as he deemed the same entitled. We cannot say that the findings as made are against the clear preponderance of the evidence. All assignments of error have been carefully considered.
'Finding no prejudicial error in the record, the judgment and order appealed from are affirmed.
WHITING, J„ not sitting.